The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 18, 2014

                                     No. 04-14-00382-CR

                                     Rene ESCALANTE,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                    From the 452nd District Court, Edwards County, Texas
                                   Trial Court No. 1679
                       The Honorable Robert Hoffman, Judge Presiding

                                        ORDER
        On June 13, 2014, court reporter Tina Yong filed a notice of late reporter’s record. The
record was subsequently filed on June 18. 2014. Accordingly, we construe the notice of late
reporter’s record as moot.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court